Blandford, Justice.
Watters sued the railroad company for killing a horse.
The evidence shows that the horse went upon the track of the company, ran up the road and upon a trestle, fell through and was killed. No negligence upon the part of the company was shown, but it appeared affirmatively by the evidence of Watters that there was no negligence on part of the company, its officers, agents or servants.
*71The case should have been nonsuited. A new trial should have been granted when asked for by the company.
Judgment reversed.